Exhibit 10.5

 

APPENDIX 1:

GENERAL RELEASE IN FULL OF ALL CLAIMS

[to be signed within 21 days after termination of employment]

 

In exchange of the promises described in Sections 1 and 2 of the Separation and
Release Agreement dated March 24th, 2011, between Gregory E. McClain
(“Employee”) and General Moly, Inc. (“Agreement”), Employee, for himself, and
his heirs, assigns and personal representatives, fully and completely releases
General Moly, Inc (“Company”) and its parent, subsidiary and affiliated
entities, and its and their shareholders, members, directors, officers,
managers, employees and agents (the “Released Parties”) from any and all claims
or causes of action that Employee may have against the Released Parties, known
or unknown, including but not limited to claims arising from Employee’s
employment with any Released Party or the termination thereof, from the
beginning of time through the date of execution of this General Release in Full
of All Claims (“Released Claims”), including but not limited to the following:

 

(a)     claims arising under any constitution or any federal, state or local
statue, regulation or ordinance, including but not limited to the Age
Discrimination in Employment Action (“ADEA”), Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, the Family and Medical Leave Act,
the Employee Retirement Income Security Act, the Equal Pay Act, the Fair Labor
Standards Act, the National Labor Relations Act, and the Colorado
Antidiscrimination Act (C.R.S. 24-34-301 et seq. and 24-34-401 et seq.); and

 

(b)     claims arising under any common law theory, including but not limited to
breach of contract, promissory estoppels, wrongful discharge, outrageous
conduct, defamation, fraud or misrepresentation, tortuous interference, invasion
of privacy, or any other claims sounding in contract, tort or equity;

 

but excluding claims for vested pension benefits, workers’ compensation
benefits, unemployment compensation benefits, or any other claims that cannot by
law be released by private agreement.

 

By signing this General Release in Full of All Claims (“General Release”),
Employee acknowledges and agrees:

 

(a)                                  that the consideration described in
Sections 1 and 2 of this Agreement is consideration to which Employee would not
otherwise be entitled, but for the execution of this Agreement;

 

(b)               that the Released Claims do not include (i) a lawsuit to
challenge the effectiveness of a release of claims under the ADEA pursuant to
the Older Workers Benefit Protection Act, or (ii) a charge filed with an
administrative agency provided that Employee cannot recover any monetary or
injunctive relief pursuant to such charge;

 

(c)                that Employee has been advised to consult with legal counsel
about this Agreement and has been given an opportunity to do so;

 

--------------------------------------------------------------------------------


 

(d)               that Employee has been given twenty-one (21) calendar days in
which to consider this Agreement before executing it but understands that he may
execute it in less than 21 days if he wishes to do so; and

 

(e)                that Employee has executed this Agreement voluntarily, of his
own free will, and without any threat, intimidation or coercion.

 

Employee may revoke this Agreement by delivering written notice of revocation to
Company by fax or U.S. Mail addressed as follows, which notice must be
postmarked or received not later than the seventh (7th) calendar day following
Employee’s execution of this Agreement, and this Agreement shall not become
effective until the seven-day revocation period has expired without revocation
by Employee:

 

General Moly, Inc.

1726 Cole Blvd, Suite 115

Lakewood, CO  80401

Fax:  (303) 928-8598

ATT:  Corporate Counsel, Scott Roswell

 

 

/s/ Gregory E. McClain

 

Gregory E. McClain

 

 

 

 

 

Date:

March 24, 2011

 

 

--------------------------------------------------------------------------------